Case 3:20-cv-00989-TWR-RBB Document 112-4 Filed 10/21/20 PageID.409 Page 1 of 5




                    EXHIBIT D
Case 3:20-cv-00989-TWR-RBB Document 112-4 Filed 10/21/20 PageID.410 Page 2 of 5



  1
                        UNITED STATES DISTRICT COURT
  2                    SOUTHERN DISTRICT OF CALIFORNIA
  3

  4   DONNA PARKS,                              Case No.: 3:20-cv-00989-GPC-RBB
  5                                Plaintiff,
  6                                             NOTICE OF PRIOR TESTIMONY
      v.
                                                OF DANIEL ELLIOTT, MD
  7
      ETHICON, INC., ET AL.,
  8
                                Defendants.
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                      NOTICE OF PRIOR TESTIMONY OF DANIEL ELLIOTT, MD
Case 3:20-cv-00989-TWR-RBB Document 112-4 Filed 10/21/20 PageID.411 Page 3 of 5



  1
               In compliance with Judge Eifert’s Order and Rule 26(a)(2)(B)(v) of the Federal
  2
      Rules of Civil Procedure, below is a list of cases in which Daniel Elliott, MD testified as
  3

  4 an expert witness during the previous four years.
  5                                    PREVIOUS TESTIMONY
  6
  7 Nancy Smallwood v. Ethicon, Inc., et al., Southern District of West Virginia, Case No. 2:12-
      cv-00472
  8
  9 Elizabeth Blynn Wilson Wolfe v. Ethicon, Inc., et al., Southern District of West Virginia, Case
      No. 2:12-cv-01286;
 10
 11
      Funderburke v. Ethicon, Inc., et al., Southern District of West Virginia, Case No. 2:12-cv-
      09957;
 12
      Loustanauma v. Ethicon, Inc., et al., Southern District of West Virginia, Case No. 2:12-cv-
 13
      00666;
 14
      Nix v. Ethicon, Inc., et al., Southern District of West Virginia, Case No. 2:12-cv-01278;
 15
 16 Carter v. Ethicon, Inc., et al., Southern District of West Virginia, Case No. 2:12-cv-01661;
 17 Kowalski v. Ethicon, Inc., et al., Southern District of West Virginia, Case No. 2:12-cv-
      01323;
 18
 19 Rose v. Ethicon, Inc., et al., Southern District of West Virginia, Case No. 2:12-cv-01336;
 20 Jones v. Ethicon, Inc., Southern District of West Virginia, Case No. 2:12-cv-09517;
 21
      Russell v. Ethicon, Inc., Southern District of West Virginia, Case No. 2:12-cv-26652
 22
      Clinton v. Mentor Worldwide, Eastern District of Missouri, Case No. 2:16-cv-00319;
 23
 24 Griffin v. Ethicon, Inc., Southern District of West Virginia, Case No. 2:12-cv-04331;
 25 Schalk v. Ethicon, Inc., Southern District of West Virginia, Case No. 2:12-cv-04806;
 26
      Houck v. Ethicon, Inc., Southern District of West Virginia, Case No. 2:12-cv-08091;
 27
      Jones v. Ethicon, Inc., Southern District of West Virginia, Case No. 2:14-cv-17912;
 28
                                                        1
                                  NOTICE OF PRIOR TESTIMONY OF DANIEL ELLIOTT, MD
Case 3:20-cv-00989-TWR-RBB Document 112-4 Filed 10/21/20 PageID.412 Page 4 of 5



      Kaiser v. Ethicon, Inc., Northern District of Indiana, Case No. 18-cv-02944
  1
  2 McKnight v. Ethicon, Inc., Southern District of West Virginia, Case No.

  3 Perciballi v. Ethicon, Inc., Southern District of West Virginia, Case No. 2:13-cv-08053;

  4
      Alonso v. C.R. Bard, Inc., Southern District of West Virginia, Case No. 2:14-cv-07112;
  5
      Staton v. Ethicon, Inc., Southern District of West Virginia, Case No. 2:12-cv-00485;
  6
  7 Garvin v. Ethicon, Inc., Southern District of West Virginia, Case No. 2:13-cv-19899;
  8 Becky Smith v. C.R. Bard, Inc., Southern District of West Virginia, Case No. 2:15-cv-
  9 16402;
 10 Orr v. Ethicon, Inc., Southern District of West Virginia, Case No. 2:12-cv-03738;
 11
      Seal v. Ethicon, Inc., Southern District of West Virginia, Case No. 2:13-cv-27279;
 12
      Munsee v. Ethicon, Inc., Southern District of West Virginia, Case No. 2:13-cv-26868;
 13
 14 Barbara Smith v. Ethicon, Inc., Southern District of West Virginia, Case No. 2:12-cv-
      04791;
 15
      Batson v. Ethicon, Inc., Southern District of West Virginia, Case No. 2:14-cv-06455;
 16
 17 Parks v. Ethicon, Inc., Southern District of West Virginia, Case No. 2:14-cv-10221;
 18 Westerfoe;d v. Ethicon, Inc., Southern District of West Virginia, Case No. 2:14-cv-09748;
 19
      Barone v. Ethicon, Inc., Southern District of West Virginia, Case No. 2:12-cv-06802;
 20
      Freeman v. Ethicon, Inc., Southern District of West Virginia, Case No. 2:13-cv-24578;
 21
 22 Burton v. Ethicon, Inc., Southern District of West Virginia, Case No. 2:14-cv-15094;
 23 Wingard v. Ethicon, Inc., Southern District of West Virginia, Case No. 2:13-cv-23113;
 24
      Romero v. Ethicon, Inc., Southern District of West Virginia, Case No. 2:13-cv-01294;
 25
      Clowe v. Ethicon, Inc., Southern District of West Virginia, Case No. 2:12-cv-06893;
 26
 27 Lewis v. Ethicon, Inc., Southern District of West Virginia, Case No. 2:14-cv-14666;
 28 Moe v. Ethicon, Inc., Southern District of West Virginia, Case No.

                                                        2
                             PLAINTIFF’S CONFIDENTIAL SETTLEMENT CONFERENCE STATEMENT
Case 3:20-cv-00989-TWR-RBB Document 112-4 Filed 10/21/20 PageID.413 Page 5 of 5



  1
                                                             Respectfully submitted,
  2
                                                             /s/ Chris W. Cantrell
  3
                                                             Chris W. Cantrell (SBN 290874)
  4                                                          DOYLE APC
                                                             550 West B Street, Fourth Floor
  5
                                                             San Diego, CA 92101
  6                                                          Telephone: (619) 736-0000
                                                             Facsimile: (619) 736-1111
  7
  8
      William J. Doyle (SBN 188069)
  9   John Lowther (SBN 207000)
      DOYLE LOWTHER LLP
 10
      4400 NE 77th Avenue, Suite 275
 11   Vancouver WA 98662
      Telephone: (360) 818-9320
 12
      Facsimile: (360) 450-3116
 13
 14
 15
                                   CERTIFICATE OF SERVICE
 16
            I hereby certify that on September 14, 2020, a true and correct copy of Notice
 17
 18 of Prior Testimony of Daniel S. Elliott, MD was served on the following counsel of
 19
      record by electronic mail:
 20
 21 Mollie Benedict, Esq.
 22 Joshua Wes, Esq.
      Tucker Ellis LLP
 23 515 South Flower Street
      nd
 24 42 Floor
      Los Angeles, CA 90071
 25 mollie.benedict@tuckerellis.com
 26 joshua.wes@tuckerellis.com
 27
 28
                                                         3
                                   NOTICE OF PRIOR TESTIMONY OF DANIEL ELLIOTT, MD
